Citation Nr: 9907627	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-24 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) initial disability 
evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1971 to 
September 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision denied 
service connection for bilateral hearing loss.

The case was previously before the Board in November 1996, 
when it was remanded for an additional search for records 
relating to the appellant's service in the Army National 
Guard of Arkansas.  In April 1997, the Board issued a 
decision that granted service connection for bilateral 
hearing loss.

In April 1997, the RO issued a rating decision which assigned 
a noncompensable (0 percent) disability rating, effective 
October 20, 1993, to the appellant's service-connected 
bilateral hearing loss.  

In May 1997, the appellant noted his disagreement with the 
assigned disability rating for his service-connected 
bilateral hearing loss.  Thereafter, in July 1997, the RO 
issued a statement of the case addressing the issue of 
"[e]ntitlement to an increased evaluation [for] service 
connected hearing loss currently evaluated as 0 percent 
disabling."  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Veterans Appeal (Court), in Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  In that 
case, the Court held, in pertinent part, that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, emphasis in the original.  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as entitlement to an increased disability 
evaluation for the appellant's service-connected hearing 
loss, rather than as a disagreement with the original rating 
award.  However, the RO's July 1997 SOC, provided the 
appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation.  In 
addition, the appellant's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of an initial disability evaluation.  He noted the following 
in his substantive appeal, VA Form 9:  "I am writing this 
letter to let you know that I disagree with the rating that 
you have assigned to my service connected bilateral hearing 
loss."  Furthermore, the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  Consequently, the Board 
sees no prejudice to the appellant in recharacterizing the 
issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
to his service-connected bilateral hearing loss.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A VA audiological examination, dated December 1993, 
revealed that the veteran's bilateral hearing loss was 
manifested by average pure tone thresholds of 21.25 decibels 
in the right ear and 31.25 decibels in the left ear; and 
speech recognition scores of 100 percent correct in the right 
ear and 90 percent correct in the left ear.  Based on this 
examination, the veteran has Level I hearing in the right ear 
and Level II hearing in the left ear.

3.  A VA audiological examination, dated June 1997, revealed 
that the veteran's bilateral hearing loss was manifested by 
average pure tone thresholds of 23.75 decibels in the right 
ear and 36.25 decibels in the left ear; and speech 
recognition scores of 94 percent correct in the right ear and 
94 percent correct in the left ear.  Based on this 
examination, the veteran has Level I hearing in both the 
right and left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability evaluation 
for service-connected bilateral hearing loss have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85, 4.86, 4.87, Tables VI and VII, Diagnostic Codes 
6100-6110 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).
 
The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 
38 C.F.R. § 4.87 (1998) of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  Under 
these criteria, the severity of bilateral hearing loss 
disability is determined by application of a rating schedule 
that establishes 11 auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1998).

Evaluations derived from the rating schedule are intended to 
make proper allowance for improvement by hearing aids. 
38 C.F.R. § 4.86 (1998).  Therefore, the use of hearing aids 
does not itself warrant a higher rating.  Impairment of audio 
acuity is meant as organic hearing loss for speech. 38 C.F.R. 
§ 4.87 (1998).  Furthermore, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Although the Board has previously remanded this matter for 
the retrieval of "all of the available records relating to 
his service in the Army National Guard of Arkansas," the 
veteran's claim file contains relatively few records from 
this period of service.  Consequently, in reaching this 
decision, the Board fully acknowledges and accepts its 
heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b) (1991).  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

II.  Factual Background

A review of the veteran's service personnel records revealed 
that he served on active duty in the United States Army from 
September 1971 to September 1974.  He also served in the Army 
National Guard of Arkansas from October 1982 to May 1988.  In 
September 1971, the veteran underwent his entrance 
examination into the United States Army.  An audiological 
evaluation performed at that time revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
--
35
LEFT
20
10
5
--
55

The entrance examination report also noted that he had 
defective hearing, not considered disabling.

In July 1974, the veteran's separation examination was 
conducted.  An audiological evaluation performed at that time 
noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
--
30
LEFT
15
10
5
--
30

The veteran's Report of Separation from Active Duty noted 
that his primary specialty while in the service was a "wheel 
vehicle mechanic."  The intervening service medical records 
show no complaints of or treatment for an ear disorder or 
hearing loss.

In July 1982, the veteran underwent a re-enlistment 
examination for the Army National Guard of Arkansas.  An 
audiological examination performed at that time revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
10
LEFT
5
10
5
--
15

In May 1987, a periodic examination of the veteran was 
conducted.  The report of this examination noted that the 
veteran's ears were normal.  An audiological evaluation was 
performed and revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
22
11
3
11
53
LEFT
15
10
5
53
60

The report also noted that he was qualified for retention.

The veteran's Report of Separation from the Army National 
Guard of Arkansas noted that his service specialty was a 
motor vehicle operator and wheel vehicle mechanic for Battery 
A, 2nd Battalion, 142nd Field Artillery. 

In October 1993, the veteran filed an application for 
compensation or pension, VA Form 21-526, requesting service 
connection for bilateral hearing loss.  In support of his 
claim, the veteran submitted the report of an audiological 
examination, dated October 1993, conducted by Miracle Ear in 
Fort Smith, Arkansas.  The report of this examination noted 
bilateral "moderate to severe high frequency sensorineural 
hearing loss."

In December 1993, a VA audiological examination was 
conducted.  The report of this examination noted that the 
veteran was around artillery and heavy trucks while in the 
service.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
5
5
15
60
LEFT
--
5
0
60
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 90 percent in the left ear.  

In June 1997, a second VA audiological examination was 
conducted.  The report of this examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
5
5
15
70
LEFT
--
15
5
65
60

Speech audiometry revealed speech recognition ability of 94 
percent in both the veteran's right and left ear.

III.  Analysis

The report of the veteran's most recent complete VA 
audiometric evaluation, performed in June 1997, shows that 
the average pure tone threshold at 1000, 2000, 3000 and 4000 
hertz was 23.75 decibels in the right ear and 36.25 decibels 
in the left ear.  Speech recognition scores were 94 percent 
in both the right and left ear.  Under the criteria set forth 
in the Schedule, the veteran's hearing loss is assigned Level 
I for the right ear and Level I for the left ear.  This 
degree of bilateral hearing loss, as determined by the 
Schedule, warrants assignment of noncompensable (0 percent) 
disability evaluation.  The Board also notes that the results 
of the veteran's prior VA audiological examination, performed 
in December 1993, would warrant the assignment of Level I in 
the right ear and Level II hearing in the left ear.  This 
degree of bilateral hearing loss also warrants assignment of 
a noncompensable initial disability evaluation.

In view of the foregoing, and the lack of objective evidence 
to the contrary, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an increased 
(compensable) initial disability evaluation for his service-
connected bilateral hearing loss disorder.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4, §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998).


ORDER

An increased (compensable) initial disability rating for 
service-connected bilateral hearing loss is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


